Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D filed on May 20, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of Lenox Group Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 20, 2008 RCG CARPATHIA MASTER FUND, LTD. RCG ENTERPRISE, LTD. By: Ramius LLC, By: Ramius LLC, its investment advisor its investment manager By: C4S & Co., L.L.C., By: C4S & Co., L.L.C., as managing member as managing member RAMIUS LLC C4S & CO., L.L.C. By: C4S & Co., L.L.C., as managing member By: /s/ Jeffrey M. Solomon Name:Jeffrey M. Solomon Title: Authorized Signatory JEFFREY M. SOLOMON /s/ Jeffrey M. Solomon Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
